              Case 2:21-cv-00460-RAJ-BAT Document 1-1 Filed 04/06/21 Page 1 of 7




     1

    2

     3

    4

     5

    6

     7                 IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON
                                  IN AND FOR THE COUNTY OF KING
    8
         DEBRA TALLEY,
    9
                                        Plaintiff,              NO. 21-2-03477-9 SEA
    10
              VS.
    11                                                          COMPLAINT FOR DAMAGES
         TARGET CORPORATION,a foreign profit
    12   corporation,

    13                                  Defendants.

'   14
                    COMES NOW, Debra Talley, hereinafter "Plaintiff', by and through her attorneys,
    15
         Adam Trotsky and Michael E. Mazon, for cause of action against the above-named
    16
         defendants, and states as follows:
    17
                                                      I. PARTIES
    18
         1.         Plaintiff is, and was at all times material, a resident of King County, Washington.
    19
         2.         At the time of the August 13, 2018 accident, all events took place at the Target Store,
    20
                    located at 2800 SW Barton Street, Seattle, Washington, 98126.
    21
         3.         Upon information and belief, Defendant Target Corporation is a foreign profit
    22
                    corporation, based in Minneapolis, Minnesota. Defendant Target Corporation's
    23

                                                                                       MCNEEl&
                                                                                       TROTSK
         Talley v. Target Corporation                                                      Anorneys as Low
                                                                                1 1711 Southeast 8th Street Suite 301
                                                                                     Bellevue, Washington 98005
         COMPLAINT FOR DAMAGES- I                                                         P:(206)332-1918
                                                                                          F:(844)269-8269
                Case 2:21-cv-00460-RAJ-BAT Document 1-1 Filed 04/06/21 Page 2 of 7



     1              registered agent is CT Corporation System, with a street and mailing address of 711

     2              Capital Way S, Suite 204, Olympia, WA 98501.

     3

     4                                    II. JURISDICTION AND VENUE

     5   7.         Jurisdiction and venue are proper in this lawsuit as all acts took place in King County,

    6               Washington.

     7                                                 III. FACTS

     8   8.         On August 13, 2018, Plaintiff entered the Target Store located in West Seattle at 2800

     9             SW Barton Street. The purpose of her trip was to return a previously purchased item

    10             at the Customer Service counter.

    11   9.         After Plaintiff entered the store, she proceeded to the Customer Service counter. As

    12             Plaintiff proceeded to the Customer Service counter, she passed a door located to her

    13             right labeled "Office."

'   14   10.        Upon information and belief, the "Office" door has a window and only opens

    15             outwards into the store. The window allows anyone exiting the "Office" to see

    16             customers or Target employees in front of the door.

    17   1 1.      Upon information and belief, as Plaintiff walked past the door labeled "Office," a

    18             Target employee was exiting out the "Office" door. The employee opened the door

    19             in an aggressive and abrupt manner directly into Plaintiff, as Plaintiff was walking

    20             past the "Office" door. The handle of the door forcefully came into contact with

    21             Plaintiff's right hand and wrist, thereby causing serious injury.

    22   12.       On August 14, 2018, Plaintiff reported this incident to Target employee, Olivia Bell,

    23             who assisted Plaintiff in completing a Target Guest Incident Report.

                                                                                       MCNEESS1
                                                                                       TROTSKY
         Talley v. Target Corporation                                                      Attorneys a; Low
                                                                                11711 Southeast 8th Street Suite 301
                                                                                    Bellevue, Washington 98005
         COMPLAINT FOR DAMAGES- 2                                                        P:(206)332-1918
                                                                                         F:(844)269-8269
               Case 2:21-cv-00460-RAJ-BAT Document 1-1 Filed 04/06/21 Page 3 of 7



     1   13.        Upon information and belief, Targe had video cameras in their store that captured this

     2              incident. Upon information and belief, this video was not maintained by Target.

     3   14.        Counsel for Plaintiff spoke with a representative of Target who contended that it is

     4              unclear if this incident even happened

     5

     6                                  IV. NEGLIGENCE BY DEFENDANT TARGET

     7   15.       Plaintiffs incorporate Paragraphs "1" through "14" as if fully alleged herein.

     8   16.        At the time of the fall, Plaintiff will be categorized as an invitee. As an invitee,

     9             Plaintiff has a reasonable expectation that the subject premises of Target have been

    10              made safe for her.

    11   17.       It was and is foreseeable that patrons of Target would be in the Customer Service area

    12             and would walk past the subject "Office" door to get to the Customer Service area.

    13   18.       Defendant Target is vicariously liable for the negligence of their employees, staff, and

-   14             contractors' work performed in their facility, based on the principal/agency law

    15             and/or the doctrine of respondeat superior.

    16   19.       Defendant Target owed Plaintiff a non-delegable duty to exercise reasonable care

    17              with respect to the conditions on their premises, including looking through the

    18             window of the "Office" door prior to opening it to confirm the door would not hit a

    19             patron of Target or another employee when it was opened.

    20   20.       Upon information and belief, the Target employee who opened the door knew or

    21             should have known that Plaintiff was in front of the "Office" door when it was

    22             opened into Plaintiff. The failure of the Target employee who exited the Office

    23

                                                                                       MCNEESE
                                                                                      TROTS
         Talley v. Target Corporation                                                     Attorneys at Low
                                                                               1 1711 Southeast 8th Street Suite 301
                                                                                    Bellevue, Washington 98005
         COMPLAINT FOR DAMAGES- 3                                                        P:(206)332-1918
                                                                                         F:(844) 269-8269
           Case 2:21-cv-00460-RAJ-BAT Document 1-1 Filed 04/06/21 Page 4 of 7




 1             through the "Office" door when Plaintiff was in front of the door caused a hazardous

 2             condition for Plaintiff.

 3   21.       Upon information and belief, the failure of the Target employee who opened the

4             "Office" door without looking through the window of the door to confirm it would

 5             not open into patrons of Target or other employees, created an unsafe condition on

6              the Target.

 7   22.       Upon information and belief, the Target employee's unsafe business practice of

 8             exiting the office through the "Office" door without visually confirming through the

9              window of the door that it would not hit any patrons or other Target employees when

10             opened, was a breach of their duty to exercise reasonable care with respect to the

11             conditions on the Target premises.

12   23.       Defendant Target owed Plaintiff a duty to exercise reasonable care with respect to the

13             conditions on their premises which pose an unreasonable risk of harm.

14   24.       Defendant Target breached this duty. As a direct and proximate result of Defendant

15             Target's negligence, Plaintiff suffered personal injuries which have caused her to

16             incur:

17                        a)        reasonable and necessary medical expenses;

18                        b)        present and future wage loss and loss of future earning capacity; and

19                        c)        physical and emotional pain and suffering in an amount to be proven at

20                                  time of trial.

21

22       V.NEGLIGENT HIRING AND/OR SUPERVISION BY DEFENDANT TARGET

23   25.       Plaintiff incorporates Paragraphs "1" through "24" as if fully alleged herein.

                                                                                         MCNEEl&
                                                                                        TROTSK
     Talley v. Target Corporation                                                           Attorneys to Low
                                                                                 1 1711 Southeast 8th Street Suite 301
                                                                                      Bellevue, Washington 98005
     COMPLAINT FOR DAMAGES- 4                                                              P:(206)332-1918
                                                                                           F:(844)269-8269
           Case 2:21-cv-00460-RAJ-BAT Document 1-1 Filed 04/06/21 Page 5 of 7



 1   26.        Upon information and belief, Defendant Target owed a duty of care to their patrons,

 2              including Plaintiff, to safely hire, train, and/or supervise their employees and agents,

 3              as referenced above.

 4   27.        Upon information and belief, Defendant Target breached this duty to Plaintiff when

 5              they negligently hired, trained, and/or supervised their employees and staff, causing

 6              and/or contributing to the injuries sustained by Plaintiff related to the "Office" door

 7             forcefully opening into Plaintiff and colliding with her right hand.

 8   28.        Upon information and belief, Defendant Target breached these duties. As a direct

 9              and proximate result of the above referenced negligent hiring, training, and

10              supervision. Plaintiff suffered personal injuries which have caused her to incur:

11                         a)       reasonable and necessary medical expenses;

12                         b)       present and future wage loss and loss of future earning capacity; and

13                        c)        physical and emotional pain and suffering in an amount to be proven at

14                                  time of trial.

15

16                                                   VI. SPOLIATION

17   29.       Plaintiff incorporates Paragraphs "1" through "28" as if fully alleged herein.

18   30.        Upon information and belief, the video evidence of the "Office" door opening into

19             Plaintiff is important to this case.

20   31.       Upon information and belief, Target had adequate notice and opportunity to retain

21             this important video evidence.

22   32.       Upon information and belief, this video evidence of the Target employee opening the

23            "Office" door into Plaintiff was in the sole possession of Target, Target was aware of

                                                                                        MCNEESER,
                                                                                        TROTSKY%-.X.
     Talley v. Target Corporation                                                           AlfOrneys al Low

                                                                                 11711 Southeast 8th Street Suite 301
                                                                                     Bellevue, Washington 98005
     COMPLAINT FOR DAMAGES- 5                                                             P:(206)332-1918
                                                                                          F:(844)269-8269
           Case 2:21-cv-00460-RAJ-BAT Document 1-1 Filed 04/06/21 Page 6 of 7




 1              Plaintiff's claim for damages • related to this incident, and there is no satisfactory

 2              explanation for why Target failed to produce/preserve this video evidence.

 3   33.        Upon information and belief, the only inference that can be drawn from this failure is

 4              that such video evidence would have been unfavorable to Defendant Target.

 5   34.        Upon information and belief, Target acted in bad faith or conscious disregard of the

 6              importance of the video evidence.

 7

 8                                          V. CAUSATION AND DAMAGES

 9   35.        Plaintiff incorporates Paragraphs "1" through "34" as if fully alleged herein.

10   36.        As a direct and proximate result of Defendant Target's negligence, Plaintiff suffered

11              personal injuries which have caused Plaintiff to incur:

12                         a)       reasonable and necessary medical expenses;

13                         b)       present and future wage loss and loss of future earning capacity;

14                        c)        physical and emotional pain and suffering in an amount to be proven at

15                                  time of trial.

16

17                                              VI. PRAYER FOR RELIEF

18              Wherefore, Plaintiff prays for judgment against Defendant, Target Corporation, for:

19                        a)        physical and emotional pain and suffering in an amount to be proven at

20                                  time of trial;

21                        b)        medical bills in an amount to be proven at time of trial;

22                        c)        wage loss and loss of earning capacity in an amount to be proven at

23                                  time of trial;

                                                                                         MCNEES 6
                                                                                                . 1.
                                                                                         TROTSK
     Talley v. Target Corporation                                                            Anornep ai Low
                                                                                  11711 Southeast 8th Street Suite 301
                                                                                      Bellevue, Washington 98005
     COMPLAINT FOR DAMAGES-6                                                               P:(206)332-1918
                                                                                           F:(844)269-8269
              Case 2:21-cv-00460-RAJ-BAT Document 1-1 Filed 04/06/21 Page 7 of 7




     1                        d)        Plaintiffs costs and disbursements incurred herein;

    2                         e)        reasonable attorney fees pursuant to RCW 4.84 et.seq.;

    3                                   12% prejudgment interest; and

    4                         g)        such further relief as the court may deem equitable.

    5

    6              DATED this 16th day of March, 2021.

    7

    8    MCNEESE & TROTSKY,PLLC                                  SEATTLE LAW OFFICES OF MICHAEL E.
                                                                 MAZON
    9
                                                                                                  /171.6//41„
    10
         Adam Trotsky, SBA #31506                                Michael E. Mazo , SBA #14446
    11   Charles B. McNeese, WSBA #24924                         Attorney for Plaintiff Talley
         Attorneys for Plaintiff Talley
    12

•   13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

                                                                                             MCNEESEg.,
                                                                                            TROTSKYL.X.
                                                                                              Attorneys at Lat,
         Talley v. Target Corporation
                                                                                     1 1711 Southeast 8th Street Suite 301
                                                                                          Bellevue, Washington 98005
         COMPLAINT FOR DAMAGES-7                                                               P:(206)332-1918
                                                                                               F:(844)269-8269
